DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (2008/0264337) in view of Takebayashi (2009/0325389).
Sano teaches a film forming method comprising:
- accommodating a substrate in a chamber, see Fig. 1 and related text, and
- supplying an inert gas to the chamber.
	The teachings include as per Fig. 4(b) that the inert gas is supplied immediately after the substrate is provided (see gas flow a2) but this inert gas flow does not necessarily equal the average of other gas flows applied.
	Takebayashi teaches that it is useful to supply a purge gas immediately upon loading the substrates (i.e. subsequent to the carry-in process and film forming process).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to supply a purge gas immediately upon loading the substrate in the method of Sano as Takebayashi teaches that it is an effective manner of loading substrates/preparing for process – it would be understood that this has benefits such as removing particles from the chamber and maintaining pressure.
	In regard to the pressure and the average gas flow – Sano teaches that the pressure and gas flows are maintained equal throughout the process- see Fig. 4b wherein the total gas flow when the wafer is loaded, b1+a2 is the same as that of a1, for example and the pressure in the chamber is maintained substantially equal.  As such, it would have been further obvious to apply the purge gas as taught by Takebayashi in the same volume as that of the other steps in the process as Sano maintains such flows in order to maintain constant pressure in the chamber.
	Regarding claim 2, while the teachings do not explicitly explain a calculation, the values are understood to be calculated in advance in order to set that they are equal – in regard to the calculations being ‘based on flow rates’, the calculations are understood as being performed and the basing of the values on any particular basis is a mental step and therefore understood as or implicitly performed – particularly wherein the teachings require the flow rates to be equal.
	Regarding claim 3, it is understood that the flow rates are ‘set’ flow rates and the average of those values is calculated to maintain a total equal flow rate.
	Regarding claims 4 and 9, the process includes the measurement of pressure as noted and since the average pressure is substantially maintained.  The calculation of pressure is in any case a mental step – but the system includes the required pressure measurement and control to an average pressure.
	Regarding claims 5 and 10, the inert gas is continuously supplied as indicated.  
Regarding claims 6-8 and 11-13, Sano teaches a single substrate system and therefore does not teach the features of a plurality of substrates, a vertically extending container or a plurality of gas holes extending longitudinally in a gas supply pipe, but Takebayashi teaches that such a configuration is an operable structure for a multiple substrate system, see Fig. 2 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the method of Sano with the apparatus of Takebayashi as it would allow for multiple substrates to be processed at one time which would have the advantage of increased throughput.  
The combined system of includes a plurality of substrates as required by claims 6 and 11, is vertically extending with a gas supply pipe that extends vertically as required by claims 7 and 12 and includes a plurality of holes in the pipe as required by claims 8 and 13, thereby meeting all requirements of the noted claims. 

	Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sano and Takebayashi in view of Sandhu (2003/0072875), and Wei (2003/0212507).
In regard to claim 2, wherein Sano does not explicitly teach performing a calculation, though it is held as a mental step, the alternative rejection is applied. 
Sandhu [0032] and Wei [0021] teach that it is known to measure a vapor flow and perform calculations of a desired flow rate.  
Therefore, based on the combined teachings of Sandhu and Wei, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to calculate the average flow rate of the gases in order to determine the desired flowrate of the inert gas in the method of Sano as both Sandhu and Wei teaches that such calculations based on flow measurements are operable.  The combined teachings meet the requirements of claims 2 and 3.
Regarding claim 4, the process includes the measurement of pressure as noted and since the average pressure is substantially maintained.  The calculation of pressure is in any case a mental step – but the system includes the required pressure measurement and control to an average pressure.
	Regarding claim 5, the inert gas is continuously supplied as indicated.  
Claims 6-8 are rejected in the same manner as above.

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.  The 112 rejections have been overcome by amendment.
The Office maintains that Takebayashi teaches flowing (only) an inert gas in before a film-forming process and by Sano teaches to maintain a steady gas flow, one would flow the inert gas of Takebayashi before the process depicted in the Fig. 4 of Sano.  The noted figure of Sano includes only the substrate processing, and offers no insight to the preprocessing, such as taught by Takebayashi.  Applicants arguments appear to focus on modifying the depicted initial step of San, but Takebayashi teaches a chamber stabilization prior to flowing process gases (i.e. only inert gas).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715